Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa (JP 2003-112503) taken in view of Chen (US 2002/0036040) and/or Chen (US 2004/0261925).
	This rejection is maintained for the reasons set forth in the last office action.
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
	Applicant first argues that both Hirukawa and Chen ‘925 teach that the foam core is formed in situ inside the casing.  While the primary reference to Hirukawa suggests that the foam core can be formed in situ, it again expressly also indicates that the core can alternatively be molded in an appropriate mold followed by fitting into the tire (paragraph [0036]).  The Chen references were simply applied as they would inform the artisan of a known suitable and effective way to assemble a preformed foam core, casing and rim, namely that it is known and conventional in this art to assemble a preformed foam core in a preformed tire by disposing the foam core on the rim and then assembling (and thus wrapping) the outer rubber tire casing on the core.  That Chen ‘925 suggests in-situ formation has advantages reflects only expected and predictable results and again importantly, the primary reference to Hirukawa specifically discloses that the form core can be premolded prior to assembly with the tire/rim.  It is also argued that a skilled artisan viewing the applied references would not be motivated to use an 
	It is also argued that the adhesive would be deteriorated and might be mixed and reacted with the foam during the heating/foaming.  Regardless of whether or not there would be some impact of the foaming/heating process on an adhesive, note again that Hirukawa specifically and expressly indicates that the core can alternatively be premolded in an appropriate mold followed by fitting into the tire (paragraph [0036]), in which case, there would be no heating with assembly.  
	Applicant thirdly argues that Hirukawa fails to teach or suggest bonding between the foam core and casing but rather suggests that Hirukawa merely discloses bonding between preformed parts, referencing paragraph [0036].  This argument is unpersuasive.  Hirukawa expressly teaches that the foam core preferably be adhesively fixed to the inner surface of the tire (e.g. paragraphs [0010], [0019], [0043]).  The bonding referenced in paragraph [0036] is a separate and distinct teaching and is simply indicating that if the foam is premolded, it may be divided into e.g. 2 semi-circular pieces (presumably for ease of assembly) that may then be bonded to one another in the tire.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 7, 2021